Citation Nr: 0943058	
Decision Date: 11/12/09    Archive Date: 11/17/09

DOCKET NO.  07-25 354	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Hartford, Connecticut


THE ISSUE

Whether new and material evidence has been received 
sufficient to reopen a claim for entitlement to service 
connection for a back disorder.


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

G. Jackson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1979 to April 
1983. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2007 rating decision by the RO which 
denied the Veteran's application to reopen his previously 
denied claim of entitlement to service connection for a back 
disorder.  The Veteran requested a video conference hearing 
before a Veterans Law Judge (VLJ) in his July 2007 
Substantive Appeal.  He was scheduled for such a hearing in 
September 2009, but he failed to report for that hearing and 
provided no explanation for his failure to report.  
Consequently, his hearing request is deemed withdrawn.  See 
38 C.F.R. § 20.704(d) (2009).  


FINDINGS OF FACT

1.  The Veteran's claim of service connection for a back 
disorder was previously denied by the RO in a rating decision 
in November 1983.  It was held that the isolated complaint of 
back injury in service was insufficient to justify granting 
service connection, given the lack of further complaint in 
service and normal separation examination.  He was notified 
of that decision but did not perfect a timely appeal.  Thus 
that determination became final.

2.  In a June 2004 rating decision, the RO found that new and 
material evidence sufficient to reopen the claim had not been 
submitted.  He filed a timely Notice of Disagreement (NOD); a 
Statement of the Case (SOC) was issued in October 2004; 
however, the VA did not receive a timely Substantive Appeal.

3.  The evidence associated with the claims file since the 
June 2004 denial of service connection for a back disorder is 
either cumulative or redundant of evidence previously of 
record or, if new, does not relate to unestablished facts 
necessary to substantiate the claim for service connection 
for a back disorder and does not raise a reasonable 
possibility of substantiating the claim.




CONCLUSIONS OF LAW

1.  The RO's rating decisions in November 1983 and June 2004 
denying service connection for a back disorder are final.  38 
U.S.C.A. § 7105 (West 2002 & Supp 2009); 38 C.F.R. §§ 20.302, 
20.1103 (2009).

2.  As the evidence received since June 2004 is not new and 
material, the claim of service connection for a back disorder 
is not reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp 2009); 
38 C.F.R. § 3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled 
by information provided to the Veteran in correspondence from 
the RO dated in August 2006.  This letter notified the 
Veteran of VA's responsibilities in obtaining information to 
assist the Veteran in completing his claim and identified the 
Veteran's duties in obtaining information and evidence to 
substantiate his claim.  (See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a)), Quartuccio v. Principi, 16 Vet. App. 183 
(2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See 
also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), 
reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006), 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006).

The Veteran has been made aware of the information and 
evidence necessary to substantiate his claim and has been 
provided opportunities to submit such evidence.  The RO has 
properly processed the appeal following the issuance of the 
required notice.  Moreover, all pertinent development has 
been undertaken and all available evidence has been obtained 
in this case.  Thus, the content of the notice letters 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  No further action is necessary for 
compliance with the VCAA.

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  Notice as to these 
matters was provided in the August 2006 letter.  The notice 
requirements pertinent to the issue addressed in this 
decision have been met and all identified and authorized 
records relevant to the matter have been requested or 
obtained.

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held 
that in order to successfully reopen a previously and finally 
disallowed claim, the law requires the presentation of a 
special type of evidence-evidence that is both new and 
material. The terms "new" and "material" have specific, 
technical meanings that are not commonly known to VA 
claimants.  Because these requirements define particular 
types of evidence, when providing the notice required by the 
VCAA it is necessary, in most cases, for VA to inform 
claimants seeking to reopen a previously and finally 
disallowed claim of the unique character of evidence that 
must be presented.  A review of the August 2006 VCAA notice 
shows the RO described what evidence would be necessary to 
substantiate that element or elements required to establish 
service connection that were found insufficient in the 
previous denial.

Further attempts to obtain additional evidence would be 
futile.  The Board finds the available medical evidence is 
sufficient for an adequate determination.  There has been 
substantial compliance with all pertinent VA law and 
regulations and to move forward with the claim would not 
cause any prejudice to the appellant.

Laws and Regulations

Generally, a final rating decision may not be reopened and 
allowed, and a claim based on the same factual basis may not 
be considered.  38 U.S.C.A. §§ 7104, 7105.  However, if new 
and material evidence is presented or secured with respect to 
a claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim.  
See 38 U.S.C.A. § 5108.  New and material evidence means 
evidence not previously submitted to agency decision makers 
which, by itself or in connection with evidence previously 
included in the record, relates to an unestablished fact 
necessary to substantiate the claim.  This evidence must also 
raise a reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).

The Court has held that the credibility of evidence must be 
presumed for the purpose of deciding whether it is new and 
material.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held, however, that evidence that is 
merely cumulative of other evidence in the record cannot be 
new and material even if that evidence had not been 
previously presented to the Board.  Anglin v. West, 203 F.3d 
1343 (2000).

The Board, in the first instance, must rule on the matter of 
reopening a claim.  The Board has a responsibility to 
consider whether it is proper for a claim to be reopened, 
because reopening is jurisdictional.  Jackson v. Principi, 
265 F.3d 1366 at 1369 (Fed. Cir. 2001) and Barnett v. Brown, 
83 F.3d 1380 (Fed. Cir. 1996).

Factual Background and Analysis

Service connection for back disorder was denied on the merits 
in an RO rating decision issued in November 1983.  The RO 
noted that despite the evidence of treatment for low back 
complaints in service, since the condition was not found on 
the service discharge examination and there was no evidence 
of further complaints or treatment for the back condition for 
almost two years from August 1981 through the end of his 
military service, service connection for the claimed back 
condition was denied.  Because the Veteran did not file a 
timely appeal in regard to the November 1983 RO rating 
decision, that decision is final.  The evidence of record at 
the time of the November 1983 denial included the Veteran's 
service treatment records.  

The Veteran applied to reopen his claim in November 2003.  In 
the June 2004 rating decision, service connection for a back 
disorder was denied.  The RO determined that new and material 
evidence had not been submitted to reopen the claim.  In this 
regard, the RO noted that the Veteran did submit a 
substantial amount of evidence, mainly related to a workman's 
compensation claim for a work related incident in 2002.  
However, the records offered no medical link between the 
Veteran's current back disorder and his period of service or 
his service injury.  Because the Veteran did not file a 
timely Substantive Appeal in regard to the June 2004 RO 
rating decision, that decision is final.  The evidence of 
record at the time of the June 2004 denial included the post-
service VA treatment records from May 2002 to November 2003; 
State of Connecticut Workman's compensation Commission 
Medical evaluation dated March 2003 (including treatment 
notes from July 2002 to June 2003 and MRI report of March 
2002); notes from General Electric concerning the work 
related injury of March 2002 with resumption to light duty 
order of May 2002; and, private treatment records from March 
2002 to February 2003.  

The evidence received since the June 2004 decision includes 
private treatment records, VA treatment records, and the 
Veteran's personal testimony given at an October 2007 hearing 
before a Decision Review Officer (DRO) at the RO. The 
testimony provided by the Veteran at that time concerning his 
in-service injury and the subsequent back symptoms he 
experienced were essentially redundant of his previously 
considered assertions. Significantly absent in this 
additional evidence is any competent evidence indicating a 
relationship between the Veteran's period of service and his 
claimed back disorder (i.e., evidence showing the Veteran's 
current back disorder was related to his in-service 
complaints of a back disorder).  

Therefore, the Board finds that the items identified 
hereinabove are "new" evidence in the sense that they were 
not before the adjudicators in June 2004.  The new items of 
evidence, however, are not "material" because nothing 
therein shows the claimed back disorder is etiologically 
related to the Veteran's period of service (or the in-service 
complaints of a back disorder), which was the element that 
led the claim to be originally denied.  Nothing in the 
additional evidence relates to an unestablished fact 
necessary to substantiate the claim or raises a reasonable 
possibility of substantiating the claim.  Under these 
circumstances, the Board must conclude that new and material 
evidence to reopen the claim of service connection for back 
disorder has not been received, and the RO's decision of June 
2004 remains final.

In summary, like the previous evidence of record, the 
additional evidence simply fails to show the claimed back 
disorder was related to the Veteran's period of service.  As 
such, the additional evidence is not new and material and it 
does not raise a reasonable possibility of substantiating the 
Veteran's claim of service connection for back disorder.  
Because the Veteran has not presented new and material 
evidence sufficient to reopen the claim of service connection 
for back disorder, the appeal must be denied on this basis.  
As the Veteran in this case has not fulfilled his threshold 
burden of submitting new and material evidence to reopen this 
finally-disallowed claim, the benefit-of-the-doubt doctrine 
is not applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 
(1993).


ORDER

As new and material evidence has not been received to reopen 
the claim of service back disorder, the appeal to this extent 
is denied.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


